                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 VERONICA HANEY,                                       )
                                                       )
        Plaintiff,                                     )
                                                       )
 v.                                                    )         No. 3:20-CV-268-TRM-DCP
                                                       )
 BRIAN TILLER,                                         )
                                                       )
        Defendant.                                     )


                                 MEMORANDUM AND ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        Now before the Court is Plaintiff’s Motion to Appoint Counsel. [Doc. 18] Combined with

 the Motion to Appoint Counsel is a Motion for Injunctive Relief. [Doc. 18] The instant Order

 addresses only the Motion to Appoint Counsel, leaving the request for injunctive relief for later

 resolution.

        The pro se Plaintiff previously filed a Motion to Appoint Counsel [Doc. 14] which the

 Court denied. [Doc. 16] The instant motion includes financial information and various allegations

 against Defendants in relation to her request for injunctive relief. Plaintiff also attached a copy of

 her previously denied Motion to Appoint Counsel. [Doc. 14]

        The addition of Plaintiff’s financial information does not alter the Court’s previous ruling

 in this matter. Plaintiff has not established the sort of exceptional circumstances that would warrant

 the appointment of counsel on her behalf. For the reasons set forth in the Court’s prior Order [Doc.

 16], Plaintiff’s Motion to Appoint Counsel [Doc. 18] is DENIED. As noted above, the Court

 leaves the Motion for Injunctive Relief [Doc. 18] for later consideration. In addition, the Court



Case 3:20-cv-00268-TRM-DCP Document 21 Filed 11/17/20 Page 1 of 2 PageID #: 86
 notes that the current filing includes a document which contains Plaintiff’s protected personal

 information. Accordingly, the Clerk is DIRECTED to SEAL the filing. [Doc. 18]

        IT IS SO ORDERED.

                                            ENTER:


                                            Debra C. Poplin
                                            United States Magistrate Judge




                                               2

Case 3:20-cv-00268-TRM-DCP Document 21 Filed 11/17/20 Page 2 of 2 PageID #: 87
